


[stocksubscriptionagre_image1.gif]
COMMON STOCK PURCHASE AGREEMENT


To:    Tecogen Inc.
45 First Avenue
Waltham, Massachusetts 02451


Ladies and Gentlemen:


The undersigned (the “Investor”) desires to purchase from Tecogen Inc., a
Delaware corporation (the “Company”), the number of shares (the “Shares”) of the
Company’s Common Stock (the “Common Stock”) set forth on the signature page to
this Agreement at the price per share set forth thereon.


1.     Subscription


a.    Subject to the terms and conditions of this Agreement (this “Agreement”),
the Investor agrees to subscribe for and purchase from the Company and tenders
this subscription for the Shares, together with payment of the subscription
price for the Shares in the amount of set forth on the signature page. The
subscription price is referred to in this Agreement as the “Funds.”


b.    Tender of the Funds shall be made by delivery of a personal or bank check
payable to the Company or by wire transfer to the Company’s designated bank
account, together with executed copies of this Agreement. The Investor should
deliver the executed subscription documents and payment for the Shares to the
Company, Attention: Chief Financial Officer, 45 First Avenue, Waltham, MA 02451.
    
2.        Acceptance of Agreement


It is understood and agreed that this Subscription is made subject to the
following terms and conditions:
a.The Company shall have the right to accept or reject this Subscription, in
whole or in part, for any reason, the ineligibility of a Investor under
applicable state or foreign securities laws, for any other reason or for no
reason. If this Subscription is rejected, the Funds previously delivered to the
Company will be returned to the Investor.


b.    Two complete copies of this Agreement will be executed by the Investor. If
this Subscription is accepted, one copy of this Common Stock Purchase Agreement
as accepted by the Company shall be delivered to the Investor.     


c.    If this Subscription is accepted in part and rejected in part, the
Investor will be so notified, at which time the excess Funds previously
delivered to the Company will be returned to the Investor.


        3.     Representations and Warranties of the Investor


In order to induce the Company to accept this Agreement, the Investor hereby
represents and warrants to the Company as follows:


a.    If the Investor is a corporation, partnership, limited liability company,
trust or other entity, (i) such Investor is an entity duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate

{B1642012; 4}
- 1-



--------------------------------------------------------------------------------




the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and under any other document or agreement contemplated
hereby; and (ii) the execution, delivery, and performance by the Investor of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of the Investor. If the
Investor is an individual, such Investor has full legal capacity to execute and
deliver this Agreement and any related document or agreement to which he or she
is a party, to consummate the transactions contemplated by this Agreement and
otherwise to carry out his or her obligations hereunder and thereunder. This
Agreement, and any related document or agreement to which the Investor is a
party, has been duly executed by the Investor, and when delivered by such
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against such Investor
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


b.
THE INVESTOR HAS READ CAREFULLY AND UNDERSTANDS THIS AGREEMENT AND HAS CONSULTED
THE INVESTOR'S OWN ATTORNEY, ACCOUNTANT OR INVESTMENT ADVISER WITH RESPECT TO
THE INVESTMENT CONTEMPLATED HEREBY AND ITS SUITABILITY FOR THE INVESTOR. THE
INVESTOR HAS HAD AN OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVED ANSWERS FROM
THE COMPANY, OR A PERSON OR PERSONS ACTING ON THE COMPANY'S BEHALF, CONCERNING
THE TERMS AND CONDITIONS OF THIS INVESTMENT AND THE BUSINESS OF THE COMPANY, AND
HAS RECEIVED AND REVIEWED ALL ADDITIONAL DOCUMENTATION REGARDING THE BUSINESS
AND OPERATIONS OF THE COMPANY THAT HE OR SHE HAS REASONABLY REQUESTED. THE
INVESTOR HAS REVIEWED THE COMPANY’S MOST RECENT FORM 10-K ON FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION (www.sec.gov) AND ALL SUBSEQUENT FILINGS WITH
THE SEC.



c.    The Investor (i) has no need for liquidity in the investment in the
Shares, (ii) is able to bear the substantial economic risks of an investment in
the Shares for an indefinite period, and (iii) could afford the complete loss of
such investment in the Shares.


d.    The address set forth at the end of this Agreement is the Investor's true
and correct residence, and the Investor has no present intention of changing
such residence to any other state or jurisdiction.


e.    The Investor confirms that all documents, records and books pertaining to
the investment in the Company reasonably requested by the Investor have been
made available to the Investor. The undersigned has relied only on such
documents and that no written or oral representation or information inconsistent
with such information has been made or furnished to the Investor in connection
with the Shares and if so made, has not been relied upon.


f.    The Investor understands that the Shares have not been registered under
the Securities Act, nor pursuant to the provisions of the securities laws or
other laws of any other applicable jurisdictions, in reliance on exemptions for
private offerings contained in the Securities Act and in the laws of such
jurisdictions. The Investor represents to the Company that he is an “accredited
investor”, as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended. The Investor is fully aware that the Shares
to which he or she is subscribing are to be sold in reliance upon such
exemptions based upon his or her representations, warranties and agreements set
forth in this Agreement. The Investor is fully aware that he or she must bear
the economic risk of his or her investment in the Company for an indefinite
period of time because the Shares have not been registered under the Securities
Act, and, therefore, cannot be offered or sold unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. The Investor further

{B1642012; 4}
- 2-



--------------------------------------------------------------------------------




understands that the Company has no intention and is under no obligation to
register its Shares under the Securities Act or to comply with the requirements
for any exemption that might otherwise be available, or to supply the Investor
with any information necessary to enable the Investor to make routine sales of
the Shares under Rule 144 under the Securities Act (which it understands is not
now, and will not likely be, available) or any rule of the Securities and
Exchange Commission or any successor thereto.


g.    The Investor understands that the certificate(s) representing the Shares
will bear the following legend restricting its transfer and that a notation
restricting such transfer will be made on the stock transfer books of the
Company:


“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THESE SHARES HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO THEIR DISTRIBUTION OR
RESALE. SUCH SHARES MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE ACT, OR AN OPINION OF
COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT
SUCH REGISTRATION IS NOT REQUIRED.”


h.    The Shares are being acquired solely for the Investor's own account, for
investment and are not being purchased with a view to or for the resale or other
distribution of the Shares; and the Investor has no present plans to enter into
any contract, undertaking, agreement or arrangement relating to any resale or
other distribution of the Shares.


i.    The Investor understands that this Subscription may be accepted or
rejected in whole or in part in the sole and absolute discretion of the Company,
and this Agreement, unless properly revoked before the completion of the sale of
the Shares to the Investor, shall survive the Investor’s death, disability or
insolvency, except that the Investor shall have no obligations in the event that
this Subscription is rejected by the Company.


j.    The Investor understands that, although the Company is a “reporting
company” under the Securities Exchange Act of 1934, as amended, there is no
public market for the Shares. When and if the Shares become tradable on a public
trading market, the Shares will be subject to the provisions of Rule 144
promulgated under the Securities Act. Routine sales of the Shares made in
reliance on the provisions of Rule 144 can be made only in limited amounts and
in accordance with the terms and conditions of Rule 144. There can be no
assurance that the conditions necessary to permit routine sales of the Shares
under Rule 144 will be satisfied at any given time. The Investor further
understands that in connection with sales of securities for which Rule 144 is
not available, compliance with some other exemption from registration will be
required.


k.    The Investor has been advised to consult with the Investor’s own attorney
regarding legal, tax, and other matters concerning an investment in the Company
and has done so, to the extent the undersigned considers necessary.


l.        The Investor acknowledges and is aware of the following:


(i)    that the Shares are a speculative investment and involve a high degree of
risk of loss by the Investor of the Investor's entire investment in the Company;


(ii)    that there is no guarantee that the Investor will realize any gain from
his or her investment in the Company and that the Investor may lose his or her
entire investment;

{B1642012; 4}
- 3-



--------------------------------------------------------------------------------






(iii)     that the Company has no current plan or intention to issue dividends
with respect to the Shares;


(iv)    that there has never been any representation, guarantee or warranty made
to the Investor by any broker, the Company, its agents or employees or any other
person, expressly or by implication, as to:


(A)    the approximate or exact length of time that the Investor will be
required to remain as owner of the Shares; or


(B)    the past performance or experience on the part of the officers or
directors of the Company, or of any other person, that will in any way indicate
the predictable results of the ownership of the Shares or any such other
securities, or of the overall business of the Company;


(v)    that the Company may in the future issue additional shares of capital
stock in the Company, and that the Investor's interest in the Company may
thereby become diluted.


m.    The Investor represents that the Investor was contacted regarding the sale
of the Shares by a representative of the Company with whom the Investor had a
prior substantial pre-existing relationship, and in connection therewith, the
Investor did not receive or review any advertisement, article, notice or other
similar communication. In addition, the Investor did not become interested in a
purchase of the securities of the Company as a result of any registration
statement of the Company filed with the Securities and Exchange Commission.


n.    The residence or principal place of business of the Investor is set forth
below on the signature page to this Agreement, and all communications between
the Investor and the Company regarding the transactions contemplated by this
Agreement took place within or from the state of such residence or principal
place of business.


The Investor acknowledges that he or she understands the meaning and legal
consequences of the representations, warranties and acknowledgments contained in
this Agreement. The Investor confirms that such representations, warranties and
acknowledgments are true and accurate as of the date of this Agreement and shall
be true and accurate as of the date of delivery of the Funds to the Company and
shall survive such delivery. If in any respect such representations and
warranties shall not be true and accurate prior to acceptance of this Agreement
pursuant to Section 2 of this Agreement, the Investor shall give written notice
of such fact to the Company, specifying which representations and warranties are
not true and accurate and the reasons therefor.


4.    Indemnification. The Investor acknowledges that he or she understands the
meaning and legal consequences of the representations and warranties contained
in Section 3 of this Agreement, and the Investor agrees to indemnify, defend and
hold harmless the Company and each officer, director, representative and agent
of the Company and any person or entity controlling the Company from and against
any and all loss, cost, damage or liability (including reasonable attorneys'
fees) due to or arising out of a breach of any representation or warranty of the
Investor contained in this Agreement.


5.    No Waiver. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made in this Agreement by the Investor, the
Investor does not thereby or in any other manner waive any rights granted to the
Investor under federal and state securities law.


6.    Transferability. The Investor agrees not to transfer or assign this
Agreement, or any of the Investor's interest in this Agreement, and further
agrees that any assignment or transfer of the Shares shall be made only in
accordance with applicable securities laws and that an appropriate legend with
respect thereto may be placed by the Company on any certificate evidencing such
Shares.



{B1642012; 4}
- 4-



--------------------------------------------------------------------------------




7.    Revocation. The Investor agrees that he or she shall not cancel, terminate
or revoke this Agreement.


8.    Termination of Agreement. If any representation or warranty of the
Investor contained in Section 3 of this Agreement shall not be true prior to
acceptance of this Agreement, and written notice of such fact has been given by
the Investor to the Company, then and in any such event this Agreement shall be
null and void and of no further force and effect, and no party shall have any
rights against any other party under this Agreement or otherwise, and the
Company shall promptly return to the Investor the Funds together with all
agreements executed by the Investor.


9.    Dispute Resolution


a.    All disputes, claims, or controversies arising out of or relating to this
Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby that are not resolved by mutual
agreement shall be resolved solely and exclusively by binding arbitration to be
conducted before the American Arbitration Association (“AAA”). If AAA ceases
operation, then the parties shall select a comparable organization that provides
qualified arbitration services. The arbitration shall be held in Boston,
Massachusetts before a single arbitrator and shall be conducted in accordance
with the rules and regulations promulgated by AAA unless specifically modified
herein.


b.    The parties covenant and agree that the arbitration hearing shall commence
within ninety (90) days of the date on which a written demand for arbitration is
filed by any party hereto. In connection with the arbitration proceeding, the
arbitrator shall have the power to order the production of documents by each
party and any third-party witnesses. In addition, each party may take up to
three depositions as of right, and the arbitrator may in his or her discretion
allow additional depositions upon good cause shown by the moving party. However,
the arbitrator shall not have the power to order the answering of
interrogatories or the response to requests for admission. In connection with
any arbitration, each party shall provide to the other, no later than seven (7)
business days before the date of the arbitration hearing, the identity of all
persons that may testify at the arbitration and a copy of all documents that may
be introduced at the arbitration hearing or considered or used by a party’s
witness or expert. The arbitrator’s decision and award shall be made and
delivered within three (3) months of the selection of the arbitrator. The
arbitrator’s decision shall set forth a reasoned basis for any finding of
liability or award of damages. The arbitrator shall not have power to award
damages in excess of actual compensatory damages and shall not multiply actual
damages or award punitive damages or any other damages that are specifically
excluded under this Agreement, and each party hereby irrevocably waives any
claim to such damages.
c.    The parties covenant and agree that they will participate in the
arbitration in good faith and that they will share equally its costs, except as
otherwise provided herein. The arbitrator may in his or her discretion assess
costs and expenses (including the reasonable legal fees and expenses of the
prevailing party whether claimant or respondent) against any party to a
proceeding. Any party failing or refusing to comply with an order of the
arbitrators shall be liable for costs and expenses, including attorneys’ fees,
incurred by the other party in enforcing the award. Nothing in this Section 9
shall prohibit any party from proceeding in court without prior arbitration for
the limited purpose of seeking a temporary or permanent injunction to avoid
immediate and irreparable harm. The provisions of this Section 9 shall be
enforceable in any court of competent jurisdiction.
d.    Unless otherwise ordered, the parties shall bear their own attorneys’
fees, costs and expenses in connection with the arbitration. The parties will
share equally in the fees and expenses charged by AAA.
e.    Each of the parties hereto irrevocably and unconditionally consents to the
exclusive use of AAA to resolve all disputes, claims or controversies arising
out of or relating to this Agreement or any other agreement executed and
delivered pursuant to this Agreement or the negotiation, validity or performance
hereof and thereof

{B1642012; 4}
- 5-



--------------------------------------------------------------------------------




or the transactions contemplated hereby and thereby and further consents to the
jurisdiction of the federal or state courts of the Commonwealth of Massachusetts
for the purposes of enforcing the arbitration provisions of Section 9a of this
Agreement. Each party further irrevocably waives any objection to proceeding
before AAA based upon lack of personal jurisdiction or to the laying of venue
and further irrevocably and unconditionally waives and agrees not to make a
claim in any court that arbitration before AAA has been brought in an
inconvenient forum. Each of the parties hereto hereby consents to service of
process by registered mail at the address to which notices are to be given. Each
of the parties hereto agrees that its or his submission to jurisdiction and its
or his consent to service of process by mail is made for the express benefit of
the other parties hereto.




10.Registration Rights. The Company hereby grants the following registration
rights to holders of the Shares.


a.Registration Statement. The Company shall file with the Securities and
Exchange Commission (the “SEC”) not later than ninety (90) days after the
closing date of this offering a “shelf” registration statement on an appropriate
form (the “Registration Statement”) covering the resale of the Shares and shall
use its commercially reasonable best efforts to cause the Registration Statement
to be declared effective as soon as practicable.
    
b.Registration Procedures. In connection with the Registration Statement, the
Company will:


(i) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective with respect to the
Investor until such time as all of the Shares owned by such Investor may be
resold without restriction under the Securities Act; and


(ii) immediately notify the Investors when the prospectus included in the
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event of which the Company has knowledge as a result of
which the prospectus contained in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. If the
Company notifies the Investors to suspend the use of any prospectus until the
requisite changes to such prospectus have been made, then the Investors shall
suspend use of such prospectus. In such event, the Company will use its
commercially reasonable efforts to update such prospectus as promptly as is
practicable.


c.Information. In connection with the Registration Statement, the Investor will
furnish to the Company in writing such information and representation letters
with respect to itself and the proposed distribution by it as reasonably shall
be necessary in order to assure compliance with federal and applicable state
securities laws. The Company may require the Investor, upon five business days'
notice, to furnish to the Company a certified statement as to, among other
things, the number of Shares and the number of other shares of the Company's
Common Stock beneficially owned by such Investor and the person that has voting
and dispositive control over such shares. The Investor covenants and agrees that
it will comply with the prospectus delivery requirements of the Securities Act,
if applicable, in connection with sales of Shares pursuant to the Registration
Statement.


d.Expenses. All expenses incurred by the Company in complying with this section,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for the Company, fees of transfer agents and registrars are called “Registration
Expenses.” All underwriting discounts and selling commissions applicable to the
sale of the Shares, including any fees and disbursements of any counsel to the
Investor, are called “Selling Expenses.” The Company will pay all

{B1642012; 4}
- 6-



--------------------------------------------------------------------------------




Registration Expenses in connection with the Registration Statement. Selling
Expenses in connection with the Registration Statement shall be borne by the
applicable Investor.


e.Indemnification and Contribution.


(i) The Company will, to the extent permitted by law, indemnify and hold
harmless the Investor, each officer of such Investor, each director of such
Investor, and each other person, if any, who controls such Investor within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Investor or such other person (a
“controlling person”) may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) (“Claims”) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse such Investor and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the Company shall not be liable to a Investor to the extent that any Claim
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in conformity with information furnished by
such Investor or any such controlling person in writing specifically for use in
the Registration Statement or related prospectus, as amended or supplemented.


(ii) The Investor severally but not jointly will, to the extent permitted by
law, indemnify and hold harmless the Company, and each person, if any, who
controls the Company within the meaning of the Securities Act, each underwriter,
each officer of the Company who signs the Registration Statement and each
director of the Company against all Claims to which the Company or such officer,
director, underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such Claims arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Investor will be liable
hereunder in any such case if and only to the extent that any such Claim arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information pertaining to such Investor, as such, furnished in writing to the
Company by such Investor specifically for use in the Registration Statement or
related prospectus, as amended or supplemented.


(iii) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this section and shall only relieve it
from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants

{B1642012; 4}
- 7-



--------------------------------------------------------------------------------




in any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there may be
reasonable defenses available to it which are different from or additional to
those available to the indemnifying party or if the interests of the indemnified
party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred. The indemnifying party shall
not be liable for any settlement of any such proceeding affected without its
written consent, which consent shall not be unreasonably withheld.


(iv) In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) a
Investor, or any controlling person of a Investor, makes a claim for
indemnification pursuant to this section but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this section provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Investor or controlling person of the Investor in circumstances for which
indemnification is not provided under this section, then, and in each such case,
the Company and the Investor will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in a manner that reflects, as near as practicable, the economic effect
of the foregoing provisions of this section. Notwithstanding the foregoing, no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.


f.Delivery of Unlegended Shares.
 
(i) Within three business days (such business day, the “Unlegended Shares
Delivery Date”) after the business day on which the Company has received (i) a
notice that Shares have been sold either pursuant to, and in compliance with,
the Registration Statement or Rule 144 under the Securities Act and (ii) in the
case of sales under Rule 144, customary representation letters of the Investor
and Investor's broker regarding compliance with the requirements of Rule 144,
the Company at its expense, (A) shall deliver the Shares so sold without any
restrictive legends relating to the Securities Act (the “Unlegended Shares”);
and (B) shall cause the transmission of the certificates representing the
Unlegended Shares together with a legended certificate representing the balance
of the unsold Shares, if any, to the Investor at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date. Transfer fees shall be the
responsibility of the Investor.


(ii) In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Investor, so long as the certificates therefor do not bear a legend and the
Investor is not obligated to return such certificate for the placement of a
legend thereon, the Company shall use its best efforts to cause its transfer
agent to electronically transmit the Unlegended Shares by crediting the account
of Investor's broker with DTC through its Deposit/Withdrawal at Custodian
system. Such delivery must be made on or before the Unlegended Shares Delivery
Date but is subject to the cooperation of the Investor's broker (the so-called
DTC participant).


(iii) The Investor, severally and not jointly, agrees that the removal of the
restrictive legend from certificates representing the Shares as set forth in
this section is predicated upon the Company's reliance that the Investor will
sell any Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.


11.
Miscellaneous


{B1642012; 4}
- 8-



--------------------------------------------------------------------------------






a.    All notices or other communications given or made under this Agreement
shall be in writing and shall be delivered or mailed by (a) registered or
certified mail, return receipt requested, postage prepaid, or (b) overnight air
courier, fees prepaid, to the Investor at his or her address set forth below and
to the Company at its address set forth at the outset of this Agreement.


b.    Failure of the Company to exercise any right or remedy under this
Agreement or any other agreement between the Company and the Investor, or delay
by the Company in exercising the same, will not operate as a waiver of such
right or remedy. No waiver by the Company will be effective unless and until it
is in writing and signed on behalf of the Company.


c.    Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, all the terms and provisions hereof shall be construed in
accordance with and governed by the laws of the Commonwealth of Massachusetts,
without giving effect to its conflict of law principles.


d.    This Agreement is binding upon and inures to the benefit of the parties
hereto and their respective heirs, successors and permitted assigns. This
Agreement cannot be assigned, amended or modified by the parties hereto, except
by written agreement executed by the parties hereto.
e.    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
f.    If any provision of this Agreement shall for any reason be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof and this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.
g.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter of this Agreement and may be amended only by a
writing executed by all parties.




[The balance of this page has been intentionally left blank.]

{B1642012; 4}
- 9-



--------------------------------------------------------------------------------






Tecogen Inc.
Signature page to
Common Stock Purchase Agreement


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth below. By initialing the appropriate space below, the Investor
hereby represents that the Investor is:


________ 
(initials)
a corporation, a business trust, or a partnership, not formed for the specific
purpose of acquiring the Shares, with total assets in excess of $5,000,000.
 
________ 
(initials)
a natural person whose individual net worth, or joint net worth with his or her
spouse, exceeds $1,000,000 (ignoring any positive net worth of a principal
residence).
 
________ 
(initials)
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with his or her spouse in excess of
$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year.
 
________ 
(initials)
a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described Regulation D.
 
________ 
(initials)
an entity in which all of the equity owners fall within one of the categories
set forth above.
 
 
               ____
Aggregate dollar amount being purchased Ž
 
________________________________________
Investor’s name Ž
 


________$4.50__________________________
Price per Share Ž
 
 
 


Social Security/Tax ID No.:_________________
 
Investor’s signature Ž




 
 
 
Investor’s title, if any Ž
 
 
 
 
 
 
 
Address of the Investor 
 
 
 




 
 
 




 
 
 
 
 
ACCEPTED AND AGREED
 
Email address: ______________________
 
TECOGEN INC.
 
 
 
 
 
Fax number: _______________________
 
 
 
 
By:
__________________________________
Bonnie J. Brown, Chief Financial Officer


 
Date:
____________________________





[NOTE: If the Shares are to be held other than in the name of the Investor
alone, please indicate how the Shares are to be registered (e.g., as joint
tenants) and provide a separate signature page for each person.]

{B1642012; 4}
- 10-

